Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Christensen on April 12, 2021.
	Claim 23 was rewritten as follows:
--Claim 23.	 The method of claim 22, further comprising: 
positioning a light source on one side of the fluid stream to illuminate the fluid stream; 
positioning a photoarray on the other side of the fluid stream along an axis substantially parallel to a flow axis of the fluid stream, wherein the photoarray is positioned to detect light from the light source that passes through the fluid stream and to provide an output signal corresponding to detected light; and
receiving the output signal and providing a location signal corresponding to a break-off location of the fluid stream with a processor. –
On line 4 of claim 25, the phrase “to vary the operation of the transducer” was changed to –to vary operation of the transducer--. 
On line 2 of claim 34, the phrase “further comprising the step of damaging” was changed to –further comprising photo-damaging--. 

On line 4 of claim 37, the phrase “the total quantity of characteristic A sperm cells and characteristic B sperm cells” was changed to – a total quantity of characteristic A sperm cells and characteristic B sperm cells--. 
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/155,576 is being allowed in view of the proper terminal disclaimers filed on March 24, 2021 over U.S. Patent nos. 8,241,914, 8,535,938 and 8,198,092, and the proper terminal disclaimers filed on April 12, 2021 over U.S. Patent nos. 8,206,987 and 10,100,278. In addition, none of the prior art of record teaches or fairly suggests a method of sorting a mixture of sperm cells having either a characteristic A or a characteristic B in a fluid stream comprising delivering a fluid stream containing stained sperm cells to a first location, irradiating the sperm cells with multiple laser pulses from a pulsed laser at the first location and producing fluorescence emissions therefrom, detecting the fluorescence emissions produced by the sperm cells at the first location, classifying the sperm cells as having characteristic A or characteristic B from the detected fluorescence emissions, and selectively photo-damaging sperm cells in the fluid stream based on their classification. The closest prior art to Shapiro (US 4,395,397) and Van den Engh (US 5,602,039) do not teach of photo-damaging sperm cells and do not teach of using a pulsed laser to irradiate a fluid stream containing sperm cells. The closest prior art to Johnson et al (article from Theriogenology, vol. 52, pages 1323-1341, 1999) teaches of sorting sperm cells by droplet sorting, but does not teach of sorting sperm cells by selectively photo-damaging sperm cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        April 13, 2021